In re Delone, Verna; — Plaintiffs); applying for writ of certiorari and/or review; to *852the Court of Appeal, Fifth Circuit, No. 92-CA-1036; Parish of Jefferson, 24th Judicial District Court, Div. “0”, No. 364-083.
Granted. Judgment of the trial court granting summary judgment is vacated and set aside. Summary judgment is denied. There are genuine issues of material fact. Case remanded to the district court for further proceedings. See Benoit v. Capitol Manufacturing Co., et al., 617 So.2d 477 (1993).
LEMMON, J., not on panel.